Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 199







State of North Dakota, 		Plaintiff and Appellee



v.



Joshua Gene Lattergrass, 		Defendant and Appellant







No. 20130146







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED AND REMANDED.



Per Curiam.



Renata June Olafson Selzer, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.



Jessica Johanna Ahrendt, 405 Bruce Ave, Ste. 101, Grand Forks, ND 58201, for defendant and appellant.

State v. Lattergrass

No. 20130146



Per Curiam.

[¶1]	Joshua Lattergrass appeals the district court’s criminal judgment entered on a jury’s verdict finding him guilty of simple assault on a peace officer.  Lattergrass challenges the sufficiency of the evidence for the jury’s verdict, arguing the State did not present evidence that he willfully assaulted the law enforcement officer.  Viewing the evidence in the light most favorable to the verdict, we conclude the evidence reasonably tends to prove guilt and fairly supports the conviction.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	The criminal judgment incorrectly states the district court entered judgment on a plea of guilty, rather than on a jury’s verdict finding Lattergrass guilty of the offense.  Rule 36, N.D.R.Crim.P., provides, “[a]fter giving any notice it considers appropriate, the court may at any time correct a clerical error in a judgment, order, or other part of the record, or correct an error in the record arising from oversight or omission.”  The clerical error in the judgment appears to be an oversight by the district court.  We remand to allow the district court to correct the judgment to accurately reflect the proceedings.

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner